Citation Nr: 0208907	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  95-21 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected left eye disability. 

(The issue of entitlement to a permanent and total disability 
rating for pension purposes prior to May 1, 2001 will be the 
subject of a later decision).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney-at-
law


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted service connection for residuals of an 
injury to the left eye and assigned a noncompensable 
evaluation.

In April 1997, the Board remanded the veteran's claim to the 
RO for additional development, to include a VA examination.  
That development has been completed and the case is ready for 
final appellate review. 

In May 2002, the Board sent a letter to the veteran and his 
attorney and requested that the appellant clarify whether or 
not he wanted to attend a hearing before a Member of the 
Board.  The veteran was requested to respond within thirty 
days of the date of the Board's letter.  A response was not 
received from either the veteran or his attorney.  Therefore, 
the veteran's request for a hearing before a Member of the 
Board is deemed withdrawn.  See 38 C.F.R. § 20.702 (2001). 

The Board notes that the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD) was 
before it in April 1997, and was remanded for additional 
development of the evidence.  By rating decision dated April 
2001, the RO granted service connection for PTSD.  
Accordingly, this decision is limited to the issue set forth 
on the preceding page.

By rating decision dated in April 1998, the RO denied the 
veteran's claim for a permanent and total disability rating 
for pension purposes.  The veteran filed a timely appeal.  
Based on the receipt of additional evidence, the RO, in a 
rating action dated in August 2001, determined that the 
veteran was permanently and totally disable for pension 
purposes, effective May 1, 2001.  The issue still remains as 
to whether a permanent and total disability rating was 
warranted prior to that date.  The Board is also undertaking 
additional development on the issue of entitlement to a 
permanent and total disability rating for pension purposes 
prior to May 1, 2001, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  

When the required development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a decision addressing this issue.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  A healed left eye injury is manifested by no more than 
some complaints of diplopia with no active ocular pathology.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
residuals of an injury to the left eye have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West Supp. 2001); 38 C.F.R. 
Part 4, § 4.84a, Diagnostic Codes 6099-6009 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126].  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. 

The record reflects that the RO has informed the veteran of 
the evidence necessary to substantiate his claim for an 
initial compensable evaluation for residuals of an injury to 
the left eye in the statement of the case and supplemental 
statements of the case throughout the duration of the appeal.  
In addition, in April 1997, the Board remanded the veteran's 
claim to the RO in Cleveland, Ohio in order to afford the 
veteran a VA examination in order to determine the current 
severity of his left eye disability.  That examination was 
conducted by VA in January 2001.  In addition, in May 2002, 
the Board sent a letter to the veteran and his attorney and 
requested that they clarify whether or not the appellant 
wanted to attend a hearing before a Member of the Board.  A 
response was not received from either the veteran or his 
representative.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
The amendments became effective November 9, 2000, except for 
an amendment to 38 C.F.R. § 3.156(a) and the second sentence 
of 38 C.F.R. § 3.159(c), which became effective August 29, 
2001.  Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  Duty to Assist, 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

Factual Background

Service medical records reflect that the veteran was seen on 
two occasions in September 1967 to have a foreign body 
removed from his left eye.  The records reflect no further 
complaints, treatment, or findings of a left eye injury 
during the veteran's remaining period of active service, and 
his visual acuity was 20/20 on service separation 
examination.  

VA and private medical reports, dating from 1992-2001, are 
contained in the claims files.  A September 1992 VA 
outpatient report noted that the veteran had sustained an 
injury to the left eye during active service in 1966 and that 
he sometimes had blurred vision and variation in size of 
images.  An examination of the eyes revealed that the pupils 
were round, equal, and reactive to light.  It was noted that 
there was an old scar on the nasal side of the left iris.  
Diagnoses of old left eye injury with excessive tearing and 
probable refractive error were recorded.  The veteran was 
referred to the optometry clinic.  When seen in the VA 
optometry clinic that same day, it was noted that the veteran 
had an old scar on the left iris, and there was a suggestion 
of visual deficit associated with that scar.  A diagnosis of 
astigmatic presbyopia was recorded.  

When seen at the VA eye clinic in July 1995, the veteran 
complained of having diplopia seventy five percent of the 
time, which had its onset three to four years previously and 
which increased with reading.  It was noted by the examining 
physician that the veteran had been shot in the left eye 
during service.  The veteran reported a history of having a 
floater in the left eye for the previous three to four years 
which had increased in severity.  He complained of having 
daily pain in both eyes.  Assessments of refractive error, 
convergence insufficiency, corneal irregularity of unknown 
etiology and macular mottling were recorded.  

An October 1995 VA outpatient report reflects that the 
veteran complained of having large floaters in both eyes 
which he had had for the previous five years.  An examination 
of the eyes revealed that the appellant had 20/20 vision in 
the left eye.  An examination of the corneas revealed 
"orange peel appearance with retroillum.  HS line OU."  
There were few infected areas of non-wetting (staining) of 
the eyes.  Both irises were without defects.  Assessments of 
diplopia due to corneal dystrophy and no diplopia were 
recorded.  

A July 1997 VA outpatient report reflects that the veteran 
continued to complain of diplopia in the eyes.  A slit lamp 
examination of the eyes revealed mild blepharitis and debris 
in tears.  The conjunctiva and iris of both eyes were within 
normal limits.  The lenses of both eyes were clear.  The 
veteran had 20/20 vision in the left eye.  It was noted that 
there were fine gray flecks in the anterior stroma which were 
consistent with "farinata."  There was no evidence of 
epithelial cysts or episodes of cyst rupture.  However, there 
was an unusual pattern of retroillum noted on dilation which 
was noted not to have been secondary to tear film.  An 
assessment of presbyopia was entered.  The veteran was to be 
ordered reading glasses.  

A July 1997 VA general medical examination report reflects 
that the veteran complained of having double vision since 
1989 and that it increased when he attempted to read.  The 
veteran indicated that he had worked at odd jobs, such as 
cutting grass, and that he had not held any steady position.  
An examination of the eyes revealed that the appellant's 
vision in the left eye without glasses was 20/30.  The 
veteran's pupils were round, equal and reactive to light.  
The extraocular movements were intact.  Optic fundi appeared 
normal.  Corneal light reflex appeared to be symmetrical, 
bilaterally.  The examiner did not find any evidence of any 
diplopia on examination.  The examiner indicated that given 
the veteran's eyes and optic fundi, he expected that the 
appellant could expect 20/20 vision with proper lenses.  An 
impression of complaints of double vision without any ocular 
abnormalities was recorded by the examiner. 

A January 2001 VA eye examination report reflects that the 
veteran had corrected vision to 20/20 in the left eye.  The 
conjunctiva, sclera, lids, and cornea were all found to have 
been normal in the left eye.  The left eye lens was clear.  
Vitreous of the left eye revealed an occasional floater.  Cup 
was noted to have been .2.  Disc of the left eye revealed 
normal vascularity.  "A/V" was 2/3 in the left eye.  The 
examiner indicated that the veteran's complaints of monocular 
diplopia seemed to disappear when the full correction with 
bifocal lenses in the trial frame was set up.  It was also 
noted that the transient ocular discomfort in both eyes was 
not substantiated by any ocular pathological findings.  The 
examiner concluded that there was no evidence of injury to 
the left eye from the wound suffered in Vietnam in 1966.  
Diagnoses of astigmatism (minimal) in both eyes and 
praolbyopia in both eyes were recorded by the examiner.

A May 2001 VA general medical examination report reflects 
that the veteran's eyes were normal upon examination.  A 
diagnosis with respect to the left eye was not entered.   

Analysis

This appeal stems from an April 1993 rating decision.  In 
that decision, the RO granted service connection for 
residuals of an injury to the left eye and assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Codes 6099-6009 (2001).  The appellant disagrees 
with the evaluation currently assigned and has requested a 
compensable evaluation.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects her ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Additionally, the Board observes that in a claim involving 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The service-connected left eye disability has been evaluated 
by analogy to an unhealed eye injury.  Under this diagnostic 
code, an unhealed eye injury, in chronic form, is to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirement, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  Minimum rating 
during active pathology is 10 percent.  38 C.F.R. § 4.84a; 
Diagnostic Code 6009 (2001).

The preponderance of the evidence is against a compensable 
evaluation for the veteran's left eye disability.  In 
reaching this conclusion, VA examination reports, dated in 
July 1997 and January 2001, reflect that while the veteran 
has complained of diplopia in the left eye, there was no 
evidence of any active left eye ocular pathology on either 
examination.  In addition, the VA examiner in January 2001 
indicated that there was no evidence of any injury to the 
left eye from the wounds suffered in Vietnam in 1966.  

The Board has considered the appellant's report that he has 
left eye diplopia.  Lay testimony is competent when it 
regards features or symptoms of injury or illness, therefore 
the appellant is competent to report his eye pain.  However, 
lay testimony may not be relied upon for establishing a 
medical diagnosis.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  The Board accepts that he has some left eye 
diplopia, however the appellant's statements do not amount to 
competent evidence that the eye pain is chronic or that it is 
attributable to an unhealed eye injury.  By all medical 
accounts there is no active ocular left eye pathology.  The 
Board finds the medical evidence more probative of the degree 
of disability associated with this eye injury due to its 
objectivity.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim.

Fenderson considerations

In reaching the above determination, the Board finds that the 
medical evidence of record does not raise the question of 
whether a higher evaluation is warranted for any period of 
time following the initial grant of service connection so as 
to warrant a "staged" rating due to a significant change in 
the level of disability at issue. Rather, the symptomatology 
reported during the pendency of this appeal has remained 
essentially consistent, with the degree of severity at all 
times fully contemplated by the assigned evaluation.  
Moreover, the veteran has not alleged, and the record does 
not demonstrate, that any recent findings were used in any 
way to deprive him of a higher rating when he was originally 
evaluated by VA.  See Fenderson v. West, supra.

Extraschedular considerations

The Board has also considered whether there should be 
referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2001).  The veteran has not indicated that he 
has missed work as a result of his service-connected left eye 
disability.  Even if such statements were submitted, the 
currently assigned evaluation contemplates industrial 
impairment.  The record does not reflect that the veteran has 
required frequent periods of hospitalization because of the 
service-connected left eye disability and it does not 
indicate that the manifestations of the disabilities are 
unusual or exceptional.  Rather, the evidence shows that the 
manifestations of the service-connected left eye disability 
are fully contemplated by the scheduler criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating with respect to either the service connected 
left eye disability pursuant to 38 C.F.R. § 3.321(b)(1)(2001) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

An initial compensable rating for service-connected left eye 
disability is denied.



		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

